Opinion issued January 2, 2013




                                       In The

                                Court of Appeals
                                       For The

                           First District of Texas
                             ————————————
                               NO. 01-12-01065-CV
                             ———————————
    IN RE ST. LUKE’S SUGAR LAND PARTNERSHIP, L.L.P., Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      On November 20, 2012, relator St. Luke’s Sugar Land Partnership, L.L.P.

filed a petition for writ of mandamus, requesting that this court order the trial court

to set aside an order compelling the production of documents.* We deny the



*
      The underlying case is Patel et al. v. St. Luke’s Sugar Land Partnership,
      L.L.P. et al., No. 2011-24016, in the 152nd District Court of Harris County,
      Texas, the Honorable Robert Schaffer presiding.
petition for writ of mandamus and lift the partial stay entered on November 21,

2012.

                                PER CURIAM

Panel consists of Justices Massengale, Brown, and Huddle.




                                       2